Citation Nr: 0211479	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for impotency.  

2.  Entitlement to a compensable rating for residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
October 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


REMAND

In January 2001, the veteran perfected his appeal.  In a 
November 2001 statement the veteran's representative noted 
that the veteran, "is hereby requesting a local hearing for 
a Decisional Review Officer."  

The Board interprets this statement as a request for an RO 
hearing, which has not been accomplished.  As such, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following action:

The veteran should be afforded a hearing 
before a Decision Review Officer at the 
RO.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this remand the Board does not intimate any opinion, 
either factual or legal, as to any ultimate outcome warranted 
in this case.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


